Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         10-JAN-2020
                                                         01:47 PM



                              SCWC-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI I


                             STATE OF HAWAI I,
                      Respondent/Plaintiff-Appellee,

                                    vs.

                                KEVIN LORA,
                      Petitioner/Defendant-Appellant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 1CPC-XX-XXXXXXX)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellant Kevin Lora’s application

for writ of certiorari filed on November 27, 2019, is hereby

accepted.    No oral argument will be scheduled at this time,

subject to further order of this court.

             DATED:   Honolulu, Hawai i, January 10, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson